Title: From Thomas Jefferson to Martha Jefferson Randolph, 12 June 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington June 12. 05
                  
                  I have barely time to tell you that mrs Madison has executed your desires and I dare say to your mind. the commission to me has given me the greatest pleasure, as it always would that you would say to me freely at all times what want you have which I could gratify. my wishes are always to do what would be pleasing to you; but knowing nothing of what would be proper or acceptable, I do nothing. I see nothing as yet to hinder my departure on Monday & my being with you to breakfast on Thursday.   mrs Madison is very seriously confined by surgical case which disables her from walking, and which it is feared may disable her from visiting Orange this season. the danger to mr Madison of staying here, may induce them to undertake the journey by short stages. my tenderest love my dear to yourself & all about you.
                  
                     Th: Jefferson 
                     
                  
               